Citation Nr: 1010061	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-10 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION


The Veteran served on active duty from June 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for a 
right ankle disability.  In June 2009, the Board remanded the 
claim for additional development.


FINDING OF FACT

The Veteran's right ankle disability first manifested many 
years after his separation from service and is not related to 
his service or to any incident therein.   


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by 
the Veteran's active service, nor may arthritis of the ankle 
be presumed to have been incurred in such service.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

Notice was provided to the Veteran in October 2005, prior to 
the initial RO decision in March 2006.  The content of the 
notice fully complies with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  His claims were subsequently readjudicated after 
providing the Veteran with an opportunity to respond to the 
notice.  Furthermore, the Veteran was told it was his 
responsibility to support the claim with appropriate 
evidence, and he was provided with the text of the relevant 
regulations relating to VA's duty to notice and assist.

With respect to the Dingess requirements, in April 2007, the 
Veteran was provided notice pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006), that a disability rating and an 
effective date for the award of benefits will be assigned if 
benefits are granted.  

Some of the notice was provided after the initial 
adjudication of the claim.  This timing deficiency was cured 
by readjudication of the claim in the April 2008, statement 
of the case and in January 2010 supplemental statement of the 
case issued after the notice was provided.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir 2007) 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's service treatment records are in the claims file.  
VA and all available private treatment records are in the 
record.  VA is only required to make reasonable efforts to 
obtain relevant records that the Veteran has adequately 
identified.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  

The Board remanded this claim in June 2009 to obtain records 
from the Social Security Administration.  Those records were 
obtained on remand.  VA has thus, made every reasonable 
effort to obtain all records relevant to the Veteran's claim.

The Veteran was provided with an examination with respect to 
his claim in March 2008.  The examination was thorough and 
consistent with the Veteran's treatment records, and the 
examiner adequately addressed the conflicting medical 
opinions of record.  Accordingly, the examination was 
adequate and may be considered in deciding the claim.

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A (West 2002 & Supp. 2009), or 38 C.F.R. § 
3.159 (2009), and that the Veteran will not be prejudiced as 
a result of the Board's adjudication of his claim.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence").

The Veteran contends that he initially injured his right 
ankle during basic training when, carrying a soldier heavier 
than himself upon his back, he twisted both ankles.  He 
asserts that he sought treatment following the injury, but 
that only his left ankle was casted or immobilized.  
Approximately six months later, his right ankle failed while 
jogging, and the Veteran fell.  He received treatment, but 
that treatment did not include immobilization of the right 
ankle.  He contends that he again injured his right ankle in 
March 1970, at which time his right ankle was placed in a 
cast for three weeks.

Following service, the Veteran again injured his right ankle 
while jogging in June 2002.  He asserts that the 2002 injury 
was related to the injuries for which he received treatment 
in service, and that he is therefore entitled to service 
connection.

The Veteran's service treatment records show that in 
September 1968, he sprained his left ankle and that his left 
ankle was placed in a cast.  There is no indication in these 
records that the Veteran injured his right ankle at the same 
time that he injured the left.  Records dated in November 
1968 show that the Veteran's left ankle was still swollen 
over the lateral malleolus.  The impression was sprain.  

The Veteran's service treatment records are silent as to any 
mention of the right ankle until December 1969, when he 
reported to sick call with a complaint of a twisted right 
ankle and a blister on the back of his right foot.  The 
Veteran stated that he had sprained his right ankle two weeks 
earlier.  Physical examination revealed swelling of the right 
foot related to an abscess.  The abscess was incised and 
drained, and a dressing was placed over the wound.  He was 
instructed to return daily for the next four days for a 
dressing change.

There are no further records pertaining to the ankles until 
March 1970, when the Veteran underwent examination in 
conjunction with his separation from service.  At that time, 
the Veteran reported a history of ankle pain.  He did not 
specify which ankle had been bothering him.  Physical 
examination revealed no abnormalities of either ankle.

Because no right ankle problems were found on examination at 
discharge, the Veteran reported symptomatology by history, 
and he has not reported ongoing symptomatology, the Board 
finds that there is no showing of a chronic right ankle 
disability at separation.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for a 
right ankle disability.  38 C.F.R. § 3.303(b).  

Despite his contentions that following his separation from 
service, he initially sought treatment for a right ankle 
sprain in 2000, post-service clinical records are silent as 
to any mention of a right ankle disability until June 2002.  
At that time, the Veteran sought treatment for a right ankle 
injury sustained 10 days earlier while jogging.  He stated 
that he had twisted the right ankle, and that he had 
experienced pain and swelling since that time.  

Physical examination revealed anterior and perimalleolar 
swelling and tenderness.  There was no deficit in active 
range of motion but there was apprehension upon inversion.  
There was no evidence of instability.  X-ray examination 
revealed normal, well-preserved bones and joints of the right 
ankle and foot.  There were no fractures or dislocations 
noted, and no evidence of any arthritis.  The assessment was 
right ankle and foot sprain.  A short leg cast was applied.

On follow up evaluation in July 2002, the Veteran stated that 
he was feeling well, and that he was experiencing no right 
ankle pain.  Physical examination revealed findings similar 
to those found in June, although without the presence of 
tenderness or apprehension upon range of motion testing, and 
with decreased swelling.  The assessment was right ankle 
sprain, resolving without residual complication.

In August 2002, the Veteran reported occasional pain and 
swelling in his right ankle.  Physical examination revealed 
mild anterior tenderness and swelling.  There was no evidence 
of any neurovascular deficit, nor instability.  He had full 
active range of motion without apprehension.  Similarly, 
there was full active range of motion of the right foot.  The 
right foot was not tender to palpation, and there was no 
evidence of swelling, neurovascular deficit, or instability.  
The impressions were status post right foot sprain, resolved, 
and right ankle sprain with residual swelling and occasional 
pain.  

There are no further clinical records pertaining to the right 
ankle until January 2007, when the Veteran underwent X-ray 
examination of the right ankle in conjunction with complaints 
of chronic right ankle pain.  X-ray examination at that time 
revealed normal bone density and well-preserved joint spaces.  
There was evidence of a hypertrophic spur in the anterior 
aspect of the distal tibia, and evidence of plantar and 
retrocalcaneal spurs.  No fractures or dislocations were 
identified.

Records dated in February 2007 show that the Veteran again 
complained of chronic right ankle pain.  Physical examination 
revealed effusion and crepitus with range of motion testing.  
CT scan of the right ankle showed severe degenerative joint 
disease with associated narrowing, and anterior and posterior 
osteophytes of the ankle joint space.

The next record of treatment pertaining to the right ankle is 
dated in October 2007.  At that time, the Veteran complained 
of continued right ankle pain.  Physical examination revealed 
tenderness to palpation of the right ankle over the medial 
malleolus.  The assessment was right ankle pain with 
degenerative joint disease.  Records dated in November 2007 
similarly show complaints of right ankle pain and assessments 
of right ankle degenerative joint disease.

In support of his claim, the Veteran submitted a November 
2007 letter from his private physician.  In this letter, the 
physician noted the history, as reported by the Veteran, 
including his multiple in-service right ankle injuries, 
followed by a post-service injury in approximately 2000.  

The physician specifically referenced the Veteran having 
initially injured both ankles during basic training when 
carrying a soldier upon his back, and noted that at that 
time, the left, but not the right, ankle had been casted.  
Approximately six months later, while jogging, the Veteran 
had again sprained his right ankle.  At that time, he had 
been treated for a blister on his right foot, but his right 
ankle had not been casted.  In March 1970, the Veteran had 
reportedly again sprained his right ankle while jogging.  At 
that time, his right ankle was casted for three weeks.

Following his separation from service, the Veteran injured 
his right ankle while jogging in 2001.  His right ankle had 
been placed in a cast for three weeks.  In 2002, he again 
sprained his right ankle while jogging.  His right ankle had 
again been placed in a cast for three weeks.  In January 
2007, the Veteran again sought treatment for a right ankle 
disability.  He received follow up treatment in February, 
October, and November 2007.  In November 2007, he continued 
to complain of right ankle pain and swelling.

Physical examination in November 2007 revealed 1/4 inch 
swelling of the right ankle.  There was no redness or 
increased heat.  The right ankle had 10 degrees dorsiflexion 
and 30 degrees ventral flexion.  The left ankle had 20 
degrees dorsiflexion and 30 degrees ventral flexion.  Muscle 
strength was 5/5, and there were no neurological deficits.  
X-ray examination of the right ankle showed decreased intra-
articular cartilage of the tibio-talar joint and decreased 
intra-articular space.  The lateral view showed osteophytes 
in the anterior lip and the posterior lip of the ankle 
mortise.  There was a prominent osteophyte in the neck of the 
talus.

The physician reported that he had reviewed the Veteran's 
service treatment records, including a September 1968 record 
that demonstrated treatment for a left ankle sprain, in 
addition to follow up records dated in October and November 
2008 that showed a resolving sprain of the left ankle.  
Associated records included a November 1968 physical profile 
which limited the Veteran from participating in activities 
that involved crawling, stooping, running, jumping, prolonged 
standing or marching, and strenuous physical activity.  

The physician additionally reviewed service treatment records 
dated in December 1969, which showed that the Veteran 
complained of a recent right ankle sprain and blister on the 
back of the right foot.  Physical examination at that time 
had revealed swelling associated with the blister, which had 
been incised and drained, and wrapped with a dressing.  The 
Veteran had been advised to return daily for four days for 
dressing changes.

The physician also considered a June 2002 record of treatment 
which showed that the Veteran complained of a right ankle and 
foot twisting injury that had occurred "10 days ago."  A 
short leg cast had been applied at that time.  Follow up 
records dated in July and August 2002 show that the Veteran 
continued to complain of residual swelling and occasional 
pain associated with his right ankle sprain.

Finally, the physician reviewed an X-ray report dated in 
January 2007 and a February 2007 CT of the right ankle, which 
showed severe degenerative joint disease with associated 
narrowing and several osteophytes.  

Based upon this evidence, the physician determined that the 
final diagnoses were severe posttraumatic arthritis of the 
right ankle, and recurrent sprains of the right ankle 
secondary to joint instability. 

The physician concluded that the above diagnoses had resulted 
from improper care provided for the December 1969 right ankle 
sprain.  Specifically, because the Veteran's right ankle had 
not been placed in a cast, he had developed an unstable right 
ankle, which failed on different occasions while he was 
jogging.  In support of his opinion, the physician sited two 
reference texts pertaining to arthritis, including one that 
explained the importance of diseases of the ankle joint which 
affected normal gait.  The physician attached a portion of 
the latter text.

The Veteran underwent VA examination of the right ankle in 
March 2008.  At the time of the examination, the Veteran 
reported that he had initially injured his right ankle during 
basic training, when he had lifted a soldier upon his back, 
and sprained his right ankle.  He stated that he had gone to 
sick call, and that he had been treated with injections and 
medications.  He had not sought further treatment for a right 
ankle disability.  Following his separation from service, it 
was not until the year 2000 that he had again sought 
treatment for right ankle problems.  At that time, however, 
the Veteran's right ankle had been placed in a cast for three 
weeks.  One to one and one-half years later, he again sought 
treatment for his right ankle, at which time he had again 
been treated with a cast due to a right ankle sprain.  He 
thereafter continued to experience pain and difficulty with 
walking and jogging.  He reported that a CT scan had shown 
severe degenerative joint disease.

Physical examination resulted in a diagnosis of severe 
degenerative joint disease, as demonstrated on the CT scan.

In addressing whether the Veteran's current right ankle 
disability was related to his active service, the examiner 
noted that he had reviewed the private post-service medical 
records and service treatment records, dated from June 1968 
to March 1970.  

The Veteran's service treatment records showed that he was 
treated for a right ankle sprain and abscess in December 
1969.  The right ankle was not immobilized at that time.  He 
was seen for the following four days, for dressing changes.  
On examination in March 1970, prior to his separation from 
service, the Veteran had complained of ankle pain.  However, 
given that there was no record of treatment or complaints of 
a right ankle problem dated after the December 1969 complaint 
until June 2002, the examiner determined that the right ankle 
condition in service was acute and transitory and resolved 
with the treatment provided during service.  

The examiner reasoned that the in-service injury was 
unrelated to the current disability because post-service 
records dated in June 2002 showed that the Veteran had a 
normal right ankle X-ray, while CT examination in February 
2007 showed severe arthritis of the right ankle.  Because the 
June 2002 X-ray was normal, the arthritis developed some time 
between the time the June 2002 X-ray was taken, and the time 
the Veteran underwent CT examination in February 2007.  The 
positive nexus provided by the Veteran's private physician in 
November 2007 had not taken into consideration the timeframe 
during which the arthritis had developed.

In November 2008, the Veteran provided an additional nexus 
opinion in support of his claim, written by a physician other 
than the one whom provided the November 2007 opinion.  In 
this opinion, the physician stated that, according to the 
Veteran's history and medical records, the Veteran's current 
posttraumatic arthritis with limited ankle dorsiflexion and 
instability, was service-related.  The physician did not 
state which records she had reviewed in reaching this 
conclusion.

Clinical records dated from July 2009 to September 2009 show 
continued treatment for right ankle pain.

As noted above, service connection may be granted when all 
the evidence establishes a medical nexus between military 
service and current complaints.  Degmetich v. Brown, 104 F. 
3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The physician who provided the November 2007 opinion detailed 
the medical records he reviewed in determining that the 
Veteran's current right ankle disability was related to his 
active service.  However, in so concluding, the physician 
appears to have relied upon the Veteran's account of having 
injured his right ankle at the same time he injured his left 
ankle in September 1968, and again having injured his right 
ankle in March 1970, where his service treatment records do 
not support such findings.  It does not seem credible that 
examiners would have ignored right ankle symptomatology while 
treating the left ankle.

Significantly, the Veteran reported only one right ankle 
injury, in December 1969, to the VA examiner at the time of 
the March 2008 VA examination.  In this regard, it is also 
significant that the Veteran has not reported a continuity of 
symptomatology since his initial injury in service.  Because 
he has not reported such continuity of symptoms, a 
relationship between the in-service injury and his post-
service injuries more than 30 years after his separation from 
service, is tenuous.  

The podiatrist, who provided the November 2008 opinion, did 
not provide a rationale for the opinion.  Indeed it does not 
specify which ankle is being addressed.  The absence of a 
rationale means the opinion has little probative value.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The VA examiner opined, that the Veteran's in-service injury 
was acute and transitory and resolved without residual 
disability, as he did not again experience an injury of the 
right ankle for more than 30 years, and nor does the Veteran 
so contend.  In addition, as emphasized by the VA examiner, 
X-ray examination of the right ankle in June 2002, at the 
time of his initial post-service injury, demonstrated a 
normal right ankle.  

It was not until February 2007 that degenerative changes of 
the right ankle were visualized, suggesting that the 
degenerative changes occurred sometime after the June 2002 
injury and before the February 2007 CT examination.  

Neither private physician appears to have considered the 
timeframe during which the Veteran's current degenerative 
changes developed in determining the likely etiology of the 
Veteran's current right ankle disability, further lessening 
the probative value of those opinions.  Had the Veteran 
sustained residual instability of the right ankle as a result 
of his in-service injury, as both private physicians suggest, 
it would have been more likely that the Veteran would have 
sustained an additional injury of the right ankle sooner than 
30 years after his separation from service.  

In contrast, the VA examiner provided a detailed rationale, 
with citation to relevant clinical findings of record, in 
determining that the Veteran's current right ankle disability 
was less likely than not related to the injury sustained in 
service.  For these reasons, the Board concludes that the 
March 2008 VA opinion is entitled to more probative weight 
than are the private opinions.

In this case, the weight of the probative evidence does not 
establish a medical nexus between military service and the 
Veteran's right ankle disability.  Thus, service connection 
is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000).  

In determining that service connection is not warranted, the 
Board has considered the Veteran's statements in support of 
his claim.  

However, as a layperson, the Veteran is not competent to give 
a medical opinion regarding the etiology of his current right 
ankle disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The Veteran is competent to give evidence about what he 
experienced.   See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Additionally, the Veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006). 

The Veteran is competent to report that he injured his right 
ankle in service, but, as noted, he is not competent to 
provide a medical opinion regarding the etiology.  
Additionally, a medical professional has not provided a sound 
opinion making this connection.  Thus, the Veteran's lay 
assertions are not competent or sufficient.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's right ankle disability first manifested many 
years after service and is not related to his active service 
or to any incident therein.  As the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a right ankle disability, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right ankle disability is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


